PER CURIAM.
Upon review of the briefs and record on appeal, we find the appellant has failed to demonstrate reversible error. However, since there appears to be some misapprehension on the subject, we wish to point out that appellant’s sentence was not under the sentencing guidelines because his crime was committed on the evening immediately prior to October 1, 1983, the effective date of the guidelines, and he did not affirmatively select to be sentenced under the guidelines. See Sheffield v. State, 468 So.2d 441 (Fla. 2d DCA 1985).
AFFIRMED.
GRIMES, A.C.J., and OTT and DAN-AHY, JJ., concur.